                                UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF KENTUCKY
                                        AT LOUISVILLE
                               CIVIL ACTION NO. 3:16CV-P186-GNS


JEREMY WAYNE WILLIAMS                                                                                PLAINTIFF

v.

HARDIN COUNTY DETENTION CENTER et al.                                                            DEFENDANTS

                              MEMORANDUM OPINION AND ORDER

         This matter is before the Court on the motions for summary judgment by Defendants

Southern Health Partners (SHP), Christy Curry, and Lisa Puckett1 (the SHP Defendants) (DN 67)

and by Defendants Hardin County and Danny Allen (the County Defendants) (DN 68). Plaintiff,

proceeding pro se, filed a response to the SHP Defendants’ motion (DN 74).

         The Court gave Plaintiff an opportunity to file a supplemental response and provided

general guidance to Plaintiff in responding to a motion for summary judgment (DN 94). Plaintiff

filed a motion for an extension of time to file a supplemental response (DN 95), which is

GRANTED, and a supplemental response to the motions for summary judgment (DN 98).

         For the reasons that follow, the Court will grant Defendants’ motions for summary

judgment. Because the Court will enter summary judgment in favor of Defendants, it will also

deny Plaintiff’s motion for partial summary judgment.

                                                         I.

         Plaintiff was incarcerated at the Hardin County Detention Center (HCDC) at the time

pertinent to the complaint. Upon initial review of the complaint and amended complaint under

28 U.S.C. § 1915A, the Court allowed Plaintiff’s § 1983 claims of denial of medical/mental


1
  In the complaint, Plaintiff named this Defendant as “Lisa” identifying her as a “Psyche nurse.” In her answer, she
identified herself as Lisa Puckett, RN. The Court will use her last name herein.
health treatment under the Eighth Amendment of the United States Constitution and Section 17

of the Kentucky Constitution to proceed against Defendants Hardin County, HCDC Medical

Staff, SHP, Curry, and Puckett in their individual capacities. The Court also allowed a state-law

claim of failure to train and supervise to go forward against Defendant Allen in his individual

capacity.

       In the complaint, Plaintiff stated that while he was housed at HCDC from June 9, 2015,

to March 1, 2016, he “filled out the proper medical request sick call slip form (SHP form

11/2014) from [SHP] provided to [HCDC] medical staffs – Medical department regarding his

mental health issues and psychological conditions.” He stated that in August 2015 he “was

placed in an observation cell due to being a harm to others and/or himself” for seven days. He

stated that during this time he “informed medical that he is a disabled veteran that received

medication and been diagnosed with borderline bipolar, manic-depression, and ADD.” Plaintiff

maintained that the medical staff had him sign medical release forms to obtain his mental health

records from the U.S. Department of Veterans Affairs (VA) and the Kentucky Department of

Corrections (KDOC). He reported that he previously had been “prescribed Risperdal and

Depacote from the VA for underlying mental health issues” and that he had been diagnosed by a

psychiatrist with “acute anxiety disorder and moderate recurrent depression and was prescribed

Celexa along with other medications throughout his incarceration from 2005-2015.”

       Plaintiff maintained that, while the HCDC medical staff requested his mental health

records and “were made aware of his mental health issues and psychological conditions, they

failed to provide psychiatric care/counseling, medical treatment, or prescribe the proper

medications and refused him of his right to medical care or treatment.” He stated, “On several

requests, the medical staff wrote back on a request that, ‘if it isn’t/wasn’t life threatening than



                                                  2
they don’t have to treat [him]!’ They also told him to wait until he was sentenced and have DOC

take care of his problem.” (Brackets by Plaintiff). He further stated, “Numerous other times

either refused to answer or denied his requests and grievances.” He also represented that “the

doctor from [SHP] wouldn’t reissue his eye drops (Ciprofloxacin) or a trial dosage of Depacote.”

       In the amended complaint, Plaintiff stated that Defendant Curry was the nurse

practitioner in the medical department at HCDC and answered the majority of sick call requests

and grievances while Plaintiff was at HCDC. He asserted, “She is the person who stated, ‘if it

wasn’t/isn’t life threatening than we don’t have to treat you . . .’ and ‘to wait until he was

sentenced and have DOC take care of his problem.’” He states that Defendant Curry was the

nurse he spoke to when he was placed in the observation cell in August 2015. Plaintiff stated,

“Majority of the decision for the medical department are made by Christy Curry and the weight

falls upon her shoulders.”

       Plaintiff also stated that Defendant Puckett was “the psychologist (psych nurse) that’s

suppose to handle any complaints or inmates with psychological issues or needed medication.”

He asserted, “Plaintiff waited over 3 months wanting to speak with Lisa and didn’t get to speak

with her until he was in the observation cell, even though he sent several sick call request forms

to her to be seen.” He states that Defendant Puckett requested his medical records from the VA

and KDOC. He stated, “Although, she sent off for the records, that way she can know the

symptoms and get proper diagnosis, she failed to do anything or get medication prescribed when

she was aware that mental issues or illness is present.” He asserted that he was “denied

psychiatric care/counseling, medication, and was refused the right to medical care especially

when HCDC medical personnel (staff) had proof plaintiff suffers from mental illness and was in

need of medication.”



                                                  3
       Further, Plaintiff stated that Defendant Allen “failed to properly train or advise his staff

on resolving the continuous violation of his Constitutional Rights . . . .” He stated that

Defendant Allen was “the main policymaking authority at HCDC or for Hardin County at the

jail; thereby, holds him liable for deprivation of Plaintiff’s Constitutional rights.”

       In their motion for summary judgment, the SHP Defendants argue that Plaintiff’s medical

and other records from his incarceration at HCDC show that they were not deliberately

indifferent to his mental health needs. They state that when Plaintiff was booked into HCDC on

June 9, 2015, he answered a list of standard medical questions and completed a suicide

questionnaire with a HCDC deputy jailer, which they attach. According to the attached medical

questions, Plaintiff was asked if he had “recently been treated for any medical or mental illness”

and if he had any “medications you are taking or need to be taking[.]” Plaintiff answered “no” to

these question. In addition, in the attached suicide questionnaire, Plaintiff was asked if he had

“any serious medical or mental health conditions that may need attention while you are here” and

whether he had “recently taken or been prescribed medication for emotional problems[.]”

Plaintiff answered “no” to these questions, as well. The SHP Defendants report that after the

standard medical questions and suicide questionnaire were completed, Plaintiff refused a medical

intake screening, which would have been performed by a non-party SHP nurse, and they attach a

Refusal of Medical Treatment and Release of Responsibility form signed by Plaintiff dated

June 10, 2015.

       The SHP Defendants further state that the day after Plaintiff was booked into HCDC,

June 10, 2015, he submitted a sick call slip, attached to the motion, requesting to be seen for

injuries he received during his arrest. They attach a Clinical Pathway/Patient Clinical Data

Form, dated June 11, 2015, which shows that Plaintiff was examined by a non-party SHP nurse



                                                   4
on that date. The nurse noted light bruising on Plaintiff’s right shoulder and the right side of his

forehead. The SHP Defendants maintain that Plaintiff did not complain of mental health issues

or request mental health treatment or medication during this examination.

       In their motion, the SHP Defendants maintain that Plaintiff underwent a complete history

and physical performed by Defendant Curry on June 23, 2015. Citing to the Admission

Data/History and Physical Form dated June 23, 2015, which they attach, they state that at that

time Plaintiff informed Defendant Curry that he suffered “from acute anxiety disorder/moderate

recurrent depression” but did not indicate that he took medication for it. They maintain, “Once

again, Plaintiff did not request mental health treatment or medication at that time.”

       The SHP Defendants report that Plaintiff submitted a second sick call slip, which they

attach, on June 27, 2015, claiming that his left eye was red and irritated and that he had a sty on

the inside of his eyelid. Citing an attached Clinical Pathway/Patient Clinical Data Form dated

June 28, 2015, they report that Defendant Curry responded to Plaintiff’s sick call request the

following day and provided Plaintiff with eye drops to use in his affected eye. The SHP

Defendants state that Plaintiff did not complain of mental health issues or request mental health

treatment or medication at that visit.

       The SHP Defendants attach a grievance Plaintiff submitted on July 25, 2015, in which he

stated the following:

       I have filled out several sick call forms and request forms to be seen by medical
       for mental health needs and am being denied medical treatment for I’ve been
       diagnosed with Bipolor & ADD thru VA Medical Clinic in Grayson County,
       Kentucky and with Acute Anxiety Disorder/Moderate Recurrent Depression thru
       [KDOC] while at Luther Luckett Correctional Complex [LLCC] from 2009 to
       present.

However, the SHP Defendants assert, “There is absolutely nothing in Plaintiff’s records to

indicate that the assertions Plaintiff made in this grievance are true.” They continue, “To the


                                                  5
contrary, Plaintiff had been seen on three separate occasions since coming into the facility on

June 9, 2015, and while he reported a history of acute anxiety disorder/moderate recurrent

depression, he never requested mental health treatment or medication.”

       The SHP Defendants attach an Inmate Request Form dated July 26, 2015, in which

Plaintiff requested, “I need to speak with someone because I don’t feel like living any more and

just wish I’d die or someone to kill me. I feel people are plotting against me and out to get me

and need to go to administrative seg.” An officer wrote on the form, “Placed on suicide watch

7/26/15 1040.” The SHP Defendants cite Plaintiff’s Progress Notes from that date showing that

Defendant Curry spoke with Plaintiff about his concerns that day, placed him in administrative

segregation, and put Plaintiff on suicide watch to ensure his safety. The SHP Defendants

maintain that Defendant Curry also contacted the Kentucky Jail Mental Health Crisis Network

on that date so they could perform an evaluation of Plaintiff. The Kentucky Jail Mental Health

Crisis Network Episode Report dated July 26, 2015, states that the evaluation indicated that

Plaintiff “had been housed in maximum security due to his charges but [on July 25, 2015,] after

the jail learned he is also a sex offender he was reclassified to [the sex offender] pod. He is

unhappy with his new classification.” The report also states, “When staff spoke to him about this

he began demanding medication. . . . At booking he disclosed no history of suicide attempts or of

treatment for emotional problems. No previous triages found.” They also attach Suicide Watch

Records showing the Plaintiff was monitored by HCDC officers approximately every 20 minutes

while on suicide watch.

       The SHP Defendants attach another Kentucky Jail Mental Health Crisis Network Episode

Report dated July 31, 2015, to show that Plaintiff was re-triaged by a mental health professional

on July 29 and 31, 2015, and his suicide risk status was reduced from high to moderate risk.



                                                  6
Citing a Kentucky Jail Mental Health Crisis Network Episode Report dated August 3, 2015, they

state that Plaintiff was again triaged by a mental health professional on August 3, 2015, after he

had been released to the general population for 48 hours with no issues. That report shows that

Plaintiff denied any current suicidal thoughts, had no behavioral issues, and demonstrated no

acute symptoms or distress. The report states, “Jail physician will discuss starting inmate back

on his medication as they now have his records from the VA. Inmate has diagnosis of GAD,

PTSD and panic disorder and was taking Depakote.”

       On July 30, 2015, Plaintiff signed an Authorization for Release of Patient Medical

Record to Correctional Facility, which the SHP Defendants attach, in order for SHP employees

to obtain his mental health and medication records from the VA Hospital in Eddyville, Kentucky.

However, according to the SHP Defendants, Plaintiff had not been treated at the VA Hospitals in

Eddyville, Paducah, or Hopkinsville, Kentucky. Plaintiff’s medical records were located and

faxed to the SHP personnel at HCDC by the VA Hospital in Louisville, Kentucky, on July 31,

2015. The SHP Defendants attach Plaintiff’s medical records from the VA, which show that

Plaintiff underwent previous mental health treatment in September of 2012 and that he had no

active medications/prescriptions from the VA.

       The SHP Defendants state that on August 4, 2015, the non-party medical director at

HCDC reviewed Plaintiff’s medical records from the VA which had been received on July 31,

2015. The VA Hospital records showed that Plaintiff had been put on a “trial dose” of Depakote

in September 2012 but had not returned to the VA in 6-8 weeks as instructed. They attach the

Physician’s Order dated August 4, 2015, showing that the medical director issued an order to

restart Depakote with a tapered dose of the medication to be taken twice daily and tapered up

until the medication reached the therapeutic dose Plaintiff would be taking on a daily basis.



                                                 7
        The SHP Defendants report that on August 9, 2015, Plaintiff submitted a Sick Call Slip-

Medical Request form, attached to the motion, stating that he had been given Depakote for the

past week and felt like his “anxiety was getting worse” and that he “couldn’t breathe or felt like

he was suffocating.” The sick call slip shows that Defendant Puckett, a psychiatric nurse,

answered it on August 10, 2015, stating “You need to give this med more time. You just started

it the 5th – 5 days ago. You need to allow it time to become e @ the therapeutic level.”

        The SHP Defendants attach forms for Refusal of Medical Treatment and Release of

Responsibility dated August 8, 9, 11, and 14, 2015, which show that Plaintiff refused to take the

prescribed medication on those dates. The SHP Defendants also attach a Sick Call Slip-Medical

Request form submitted by Plaintiff on August 14, 2015, where Plaintiff complains, “Not been

taking meds in the morning []not getting because I take it at night and also you’ll have me on to

much Depacote which can be toxic (on 2000 mg).” The form shows that on the same date, a

SHP nurse signing as “Christy RN”2 responded, “You have been on a taper up dose. It has been

stopped due to your refusals.”

        The SHP Defendants attach a grievance form Plaintiff submitted to HCDC stating, “I was

taken off my medication although I have only been on it a week.” The grievance shows that a

SHP nurse signing as “Christy RN” responded, “You were not denied medical treatment. We

started you on medication but you kept refusing to get up & take it. If it is not life sustaining, we

are not obligated to continue trying to give it.”

        The SHP Defendants attach an Inmate Request Form dated October 2, 2015, in which

Plaintiff requested to be transferred to administrative segregation or protective custody “because




2
 The SHP Defendants state in their motion that the form was signed by a non-party SHP nurse Christy Aubrey and
not Defendant Christy Curry.

                                                       8
I’m in fear of my life because I’m in the sex offender pod. I don’t want to be around anyone,

talk to anyone and want to be left alone in my own cell.” He stated he was going to trial on an

assault charge and “can’t afford getting into it with someone or into a fight before trial.” The

SHP Defendants state that Plaintiff was moved to administrative segregation as a result.

       The same form shows Defendant Puckett saw Plaintiff on October 8, 2015. In her

response, she wrote “Depakote – Spoke [with Plaintiff] – He is in a lockdown cell. He reports he

chose to come to this cell. Denies [suicidal ideation/homicidal ideation]. He is future focused &

awaiting his change to go to [Kentucky Correctional Psychiatric Center] KCPC for eval. I

explain[ed] that there is a waiting list. He voices understanding.”

       The SHP Defendants attach a Sick Call Slip-Medical Request form dated October 9,

2015, in which Plaintiff complained that his left eye was red and irritated and requesting eye

drops. The sick call slip shows that a non-party nurse responded on the same day and that

Plaintiff refused treatment.

       The SHP Defendants report that Plaintiff was transferred to KCPC for evaluation and

treatment on October 15, 2015. They attach Plaintiff’s Discharge Referral Form showing that he

was discharged from KCPC and returned to HCDC on October 27, 2015. The form shows that

Plaintiff was diagnosed with “Antisocial Personality Disorder; Conduct Disorder in childhood;

Polysubstance Use Disorder; Unspecified Depressive Disorder” and that he was given a 30-day

prescription for Remeron. They also attach a Sick Call Slip-Medical Request form Plaintiff

submitted on October 30, 2015, stating that he had returned from KCPC and was prescribed

medication and asking to be given his medication. A response was written on the form stating

that Plaintiff’s medication would start when it came in from the pharmacy. The SHP Defendants




                                                 9
attach Plaintiff’s Medication Administration Record to show that Plaintiff began receiving

Remeron on November 1, 2015.

       The SHP Defendants attach a Sick Call Slip-Medical Request form submitted by Plaintiff

on February 7, 2016, stating that he was now a state inmate and requesting transfer to a facility

that would not charge him a fee for medication. The response written on the form stated that

he needed to address his transfer request with the Class D coordinator. Plaintiff was transferred

out of HCDC on March 1, 2016.

       In the motion for summary judgment filed by the County Defendants, in regards to

Plaintiff’s deliberate indifference claims against Defendants Hardin County and HCDC Medical

Staff, they state that they “defer to” the motion for summary judgment filed by the SHP

Defendants “since it addresses the medical care received by Plaintiff and it is needless to

duplicate and impose on the Court’s time reading the same thing twice.”

       In response to the motion for summary judgment, Plaintiff states, “The defendant’s refuse

to accept responsibility for not properly following Intake Screening protocols even though they

were notified that plaintiff suffers from mental & emotional problems on the Intake Screening

Form.” Plaintiff asserts that he notified the HCDC Medical staff that LLCC had his medical and

mental health records and “instead they contacted Ky. State Penitentiary in Eddyville.” He

continues, “Plaintiff never referred that he had records at KSP. If defendants would have

received the records from LLCC they’d seen that he was diagnosed with Acute Anxiety Disorder

& Moderate Recrrent Depression and properly been able to treat him and get him the right

medication.”

       Plaintiff further states, “Defendants continuously get hung up on the fact that plaintiff had

been seen several times on medical issues unrelated to his mental health problems about why he



                                                10
didn’t mention anything to HCDC medical staff.” He asserts that “the medical staff only

addresses issues filled out on the medical sick call slips and has inmates fill out additional forms

if inmates have other concerns they need attention for and normally won’t answer or address

other problems until medical has a medical slip for the specific problem.” He continues, “The

defendants barely will comply with answering the ones they already have let alone any other

medical problems brought to their attention.” He argues, “Defendant’s failed to follow up

plaintiff’s Intake Screening from June 23, 2015. They never performed the Brief Jail Mental

Health Screen (BJMHS) as required in HCDC Policy & Procedures or obtain his records when

plaintiff notified them where his records were.”

       In his supplemental response to the motion for summary judgment, Plaintiff states that he

is currently under the care of a clinical social worker and psychiatrist and receiving medication

for psychiatric diagnoses. He states that HCDC did not have a sufficient amount of nurses to

handle the psychiatric needs of inmates. Plaintiff also states,

       The defendants now are saying that the plaintiff refused or did not request mental
       health treatment or medications. It’s the responsibility of the nurses at [HCDC]
       and [SHP] to take preventive measures and adequate screen inmates that have a
       mental illness. Some inmates during intake or after being booked into the jail
       may not be in the right state of mind and may not immediately request medical
       attention due to be intoxicated, under the influence of drugs, delusional, or in
       shock from the incident of their arrest. The plaintiff was arrested and convicted
       on Assault Under Extreme Emotional Disturbance. Consequently, for three days
       he was severally depressed and psychically sick from his ordeal. It wasn’t until
       several days later he was consciously aware he was going to be incarcerated for
       awhile and then informed the medical staff he’s going to need mental health care
       and medication. When the medical staff at H.C.D.C. finally screened the plaintiff
       and he told them he had a history of acute anxiety disorder/moderate recurrent
       depression. It was their duty to see if additionally treatment is required but they
       weren't properly trained or supervised to handle inmates with mental health
       issues.

In the supplemental response, Plaintiff also states that he had received Depakote during a

previous incarceration at HCDC from January to May 2013 and that his family would drop it off


                                                   11
to him. He states, “The medical staff at H.C.D.C. and the defendants in this case didn’t disclose

that in their summary judgment which would prove it was in their records that the plaintiff

needed treatment and medication.” He maintains that the prescription he received for Depakote

in August 2015 was too high a dose and that he never spoke with a psychiatrist while at HCDC.

                                                 II.

       Summary judgment is proper “if the movant shows that there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). The party moving for summary judgment bears the burden of demonstrating the absence

of a genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

       The moving party’s burden may be discharged by demonstrating that there is an absence

of evidence to support an essential element of the nonmoving party’s case for which he or she

has the burden of proof. Id. Once the moving party demonstrates this lack of evidence, the

burden passes to the nonmoving party to establish, after an adequate opportunity for discovery,

the existence of a disputed factual element essential to his case with respect to which he bears the

burden of proof. Id. If the record taken as a whole could not lead the trier of fact to find for the

nonmoving party, the motion for summary judgment should be granted. Matsushita Elec. Indus.

Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986).

       Where the nonmoving party bears the burden of proof at trial, “a complete failure of

proof concerning an essential element of the nonmoving party’s case necessarily renders all other

facts immaterial.” Celotex, 477 U.S. at 323. The nonmoving party must do more than raise

some doubt as to the existence of a fact; the nonmoving party must produce evidence that would

be sufficient to require submission of the issue to the jury. Lucas v. Leaseway Multi Transp.

Serv., Inc., 738 F. Supp. 214, 217 (E.D. Mich. 1990). The moving party, therefore, is “entitled to



                                                 12
a judgment as a matter of law because the nonmoving party has failed to make a sufficient

showing on an essential element of [his] case with respect to which [he] has the burden of

proof.” Id. (internal quotation marks omitted).

                                                         III.

         To establish an Eighth Amendment3 violation premised on inadequate medical or mental

health care, a prisoner must demonstrate that the defendant acted, or failed to act, with

“deliberate indifference to serious medical needs.” Farmer v. Brennan, 511 U.S. 825, 835

(1994) (citing Estelle v. Gamble, 429 U.S. 97, 104 (1976)); Terrance v. Northville Reg’l

Psychiatric Hosp., 286 F.3d 834, 843 (6th Cir. 2002). A claim of deliberate indifference under

the Eighth Amendment has both an objective and a subjective component. The objective

component requires the existence of a sufficiently serious medical need. Turner v. City of

Taylor, 412 F.3d 629, 646 (6th Cir. 2005). To satisfy the subjective component, the defendant

must possess a “sufficiently culpable state of mind,” rising above negligence or even gross

negligence and being “tantamount to intent to punish.” Horn v. Madison Cty. Fiscal Court, 22

F.3d 653, 660 (6th Cir. 1994). Put another way, “[a] prison official acts with deliberate

indifference if he knows of a substantial risk to an inmate’s health, yet recklessly disregards the

3
  Plaintiff identified himself as a convicted inmate in the complaint, but it appears that he may have been a pretrial
detainee while housed at HCDC. While the Eighth Amendment provides a convicted inmate the right to be free
from cruel and unusual punishment, the Due Process Clause of the Fourteenth Amendment provides the same
protections to pretrial detainees. Richmond v. Huq, 885 F.3d 928, 937 (6th Cir. 2018) (citing Richko v. Wayne Cty.,
819 F. 3d 907, 915 (6th Cir. 2016)). “The Sixth Circuit has historically analyzed Fourteenth Amendment pretrial
detainee claims and Eighth Amendment prisoner claims ‘under the same rubric.’” Id. (quoting Villegas v. Metro
Gov’t of Nashville, 709 F.3d 563, 568 (6th Cir. 2013)). At this time, the Sixth Circuit has recognized only one
explicit exception to the general rule that rights under the Eighth Amendment are analogous to rights under the
Fourteenth Amendment. The exception applies only to excessive-force claims brought by pretrial detainees. Id. at
938 n.3 (noting that Kingsley v. Hendrickson, 135 S. Ct. 2466 (2015), abrogated the subjective intent requirement
for Fourteenth Amendment excessive-force claims and that the standard which governs claims by pretrial detainees
may be shifting, but declining to apply the Kingsley standard to a claim of deliberate indifference to a serious
medical need brought by a pretrial detainee); see also Walker v. Miller, No. 18-3209, 2018 U.S. App. LEXIS 29348,
at *3 (6th Cir. Oct. 17, 2018) (continuing to apply the traditional standard to a deliberate indifference to a serious
medical need claim brought by a pretrial detainee). Therefore, the Court will analyze Plaintiff’s claims of denial of
mental health care under the Eighth Amendment’s deliberate-indifference standard.


                                                         13
risk by failing to take reasonable measures to abate it.” Taylor v. Boot, 58 F. App’x 125, 126

(6th Cir. 2003) (citing Farmer, 511 U.S. at 837-47). Less flagrant conduct, however, may still

evince deliberate indifference where there is “a showing of grossly inadequate care as well as a

decision to take an easier but less efficacious course of treatment.” Terrance, 286 F.3d at 843

(citing McElligott v. Foley, 182 F.3d 1248, 1255 (11th Cir. 1999)). Such grossly inadequate care

is “medical treatment ‘so grossly incompetent, inadequate, or excessive as to shock the

conscience or to be intolerable to fundamental fairness.’” Id. at 844 (quoting Waldrop v. Evans,

871 F.2d 1030, 1033 (11th Cir. 1989)). “Deliberate indifference is the reckless disregard of a

substantial risk of serious harm; mere negligence, or even gross negligence, will not suffice.”

Wright v. Taylor, 79 F. App’x 829, 831 (6th Cir. 2003) (citing Farmer, 511 U.S. at 835-36;

Williams v. Mehra, 186 F.3d 685, 691 (6th Cir. 1999) (en banc)).

       Moreover, the standard applied in reviewing the actions of prison doctors and medical

staff in this type of case is deferential. Inmates of Allegheny Cty. Jail v. Pierce, 612 F.2d 754,

762 (3d Cir. 1979). Where a prisoner has received some medical attention and the dispute is

over the adequacy of the treatment, federal courts are generally reluctant to second guess medical

judgments and to constitutionalize claims which sound in state tort law.” Westlake v. Lucas, 537

F.2d 857, 860 n.5 (6th Cir. 1976). A court generally will not find deliberate indifference when

some level of medical care has been offered to the inmate. Christy v. Robinson, 216 F. Supp. 2d

398, 413-14 (D.N.J. 2002). Mere disagreement over medical treatment cannot give rise to a

constitutional claim of deliberate indifference. Durham v. Nu’Man, 97 F.3d 862, 869 (6th Cir.

1996). Thus, a difference in medical judgment between an inmate and prison medical personnel

regarding the appropriate diagnosis or treatment is not enough to state a deliberate indifference




                                                 14
claim. Ward v. Smith, No. 95-6666, 1996 U.S. App. LEXIS 28322, at *2 (6th Cir. Oct. 29,

1996).

         Upon review, the Court finds that Plaintiff’s mental health complaints satisfy the

objective component as a sufficiently serious medical need.

         However, Plaintiff’s medical and other records show that he received treatment for his

mental health complaints and therefore fails to satisfy the subjective component. When he was

booked into HCDC on June 9, 2015, he was asked if he had any mental health conditions that

may need attention and whether or not he had recently been prescribed medication for emotional

problems and he answered “no.” He was given a complete physical on June 23, 2015, in which

he informed Defendant Curry that he suffered from acute anxiety disorder and moderate

recurrent depression but did not request mental health treatment or medication at that time. He

submitted two sick call slips on June 10 and 27, 2015, concerning medical complaints for other

ailments but did not submit any sick call slips for mental health treatment during this time.

         The records attached to the SHP Defendants’ motion show that on July 25, 2015, Plaintiff

wrote in a grievance that he had “filled out several sick call forms and request forms to be seen

by medical for mental health needs and am being denied medical treatment . . . .” However,

Plaintiff has not produced any such sick call form or request showing that he had requested

mental health treatment at any time before his grievance on July 25, 2015. The records show

that the following day, on July 26, 2015, Plaintiff reported that he had suicidal thoughts and that

he was immediately placed on suicide watch and seen by Defendant Curry that day. On the same

day, Defendant Curry also contacted the Kentucky Jail Mental Health Crisis Network who

evaluated Plaintiff that day. Plaintiff was monitored by HCDC officers while on suicide watch




                                                 15
and was re-triaged by the Kentucky Jail Mental Health Crisis Network on July 29 and 31, 2015,

and August 3, 2015.

         Plaintiff signed an authorization for release of his medical records on July 30, 2015, and

while Plaintiff maintains that the records were erroneously requested from the Kentucky State

Penitentiary, the records show, and Plaintiff does not dispute, that the SHP Defendants received

Plaintiff’s records from the VA on July 31, 2015, and that on August 4, 2015, he was prescribed

Depakote, and began taking it on August 5, 2015.4

         Thereafter, on August 9, 2015, Plaintiff voiced complaints about the medication and

Defendant Puckett advised him to give the medication more time to be effective. Plaintiff does

not dispute that he began to refuse the administration of the Depakote in the morning, and the

parties agree that the medication was stopped due to Plaintiff’s refusals. The records show that

Plaintiff was seen by Defendant Puckett on October 8, 2015, and denied suicidal ideation.

Plaintiff does not dispute that there is no record of any request made for mental health treatment

after the Depakote was stopped and before he was transferred to KCPC on October 15, 2015.

When he was returned to HCDC on October 27, 2015, he was given a prescription for Remeron,

which HCDC administered to him beginning on November 1, 2015. Plaintiff made no further

complaints that he was denied mental health medication until he was transferred out of HCDC in

March 2016.

         Upon review, the Court finds that when Defendants were first alerted by Plaintiff on

July 26, 2015, of his suicidal thoughts and request for medication, he began receiving treatment –

he saw Defendant Curry the same day, was evaluated by the Kentucky Jail Mental Health Crisis

4
  With regard to Plaintiff’s assertion, for the first time in his unverified supplemental response to the motions, that he
had been given Depokote at HCDC during a previous incarceration in 2013 and that Defendants should have
therefore known he needed the medication, Plaintiff attaches no medical records or other evidence to support this.
Moreover, Plaintiff does not explain why he did not mention this to HCDC or SHP personnel at the time of the
events alleged in the complaint.

                                                           16
Network on that day and in subsequent days, and was monitored while on suicide watch. He

began receiving Depakote on August 5, 2015. The medication was only stopped because

Plaintiff refused doses of it. The SHP Defendants have established through evidence that

Plaintiff was not denied mental health treatment.

       Plaintiff disputes the adequacy of the treatment he received. However, as stated above,

dispute over the adequacy of treatment is not sufficient to state an Eighth Amendment claims.

Plaintiff’s complaints, including those about the dosage of Depakote he was prescribed, may

sound in state tort law, but negligence is not sufficient to state an Eighth Amendment claim. See

Rhinehart v. Scutt, 509 F. App’x 510, 513-514 (6th Cir. 2013) (holding that inmate “has not

alleged more than a difference of opinion with respect to his medical treatment, as a general rule,

where a plaintiff has received care, he will not be able to sustain a claim of deliberate

indifference”) (citation omitted); White v. Corr. Med. Servs., 94 F. App’x 262, 264 (6th Cir.

2004) (doctor’s refusal to prescribe inmate’s preferred medications “amounted to only

negligence or a difference of opinion” rather than “a deliberate indifference to his medical

needs”) (citations omitted); Thomas v. Coble, 55 F. App’x 748, 749 (6th Cir. 2003) (holding that

inmate and medical provider’s disagreement “over the preferred medication to treat [inmate’s]

pain . . . does not support an Eighth Amendment claim” and noting that “[t]he district court

properly declined to second-guess [the doctor’s] medical judgment”).

       Moreover, while Plaintiff maintained in his complaint and in his responses to the motions

for summary judgment that he was told “‘if it wasn’t/isn’t life threatening than we don’t have to

treat you . . .[,]’” in a response to a grievance, a SHP nurse stated, “You were not denied medical

treatment. We started you on medication but you kept refusing to get up & take it. If it is not

life sustaining, we are not obligated to continue trying to give it.” Therefore, it is clear from the



                                                  17
evidence that the statement was made in the context of Plaintiff’s refusals to take his prescribed

medication. Moreover, assuming that Plaintiff’s assertion that he was told that he would have

“‘to wait until he was sentenced and have DOC take care of his problem’” were true, the medical

records show that Plaintiff was not forced to wait to receive medication until after he was

sentenced; he received a prescription for Depakote before he was sentenced but began refusing

it.

       Having reviewed the briefing on Defendants’ motions for summary judgment, as well as

Plaintiff’s motion for partial summary judgment and the attachments thereto, Plaintiff

undisputedly received medical attention for his mental health complaints. The Court will not

second guess Defendants’ medical judgment now. See Westlake, 537 F.2d at 860 n.5. While

Plaintiff may disagree with the diagnosis and treatment, such disagreement does not rise to the

level of a constitutional violation. Id. Therefore, the SHP Defendants, Hardin County, and

HCDC Medical Staff are entitled to summary judgment on Plaintiff’s Eighth Amendment claims.

       In addition, Section 17 of the Kentucky Constitution prohibits “cruel punishment.” The

legal analysis for Plaintiff’s claims under the Eighth Amendment and Section 17 of the Kentucky

Constitution is the same. See Simms v. City of Harrodsburg, No. 06-CV-104-JMH, 2007 U.S.

Dist. LEXIS 70250, at *15 (E.D. Ky. Sept. 21, 2007) (“[Section 17 of the Kentucky

Constitution] is nearly identical in language to the Eighth Amendment of the United States

Constitution, and it has been treated very similarly by Kentucky Courts.”) (citing Workman v.

Commonwealth, 429 S.W.2d 374, 376 (Ky. 1968)). As such, the Court’s analysis of Plaintiff’s

Eighth Amendment claims is equally applicable to the claims arising under Section 17, and the

SHP Defendants, Hardin County, and HCDC Medical Staff are entitled to summary judgment on

Plaintiff’s claims under Section 17, as well.



                                                18
        Finally, having dismissed Plaintiff’s federal claims, the Court declines to exercise

supplemental jurisdiction over Plaintiff’s remaining state-law claim against Defendant Allen for

negligent training and supervision. See 28 U.S.C. § 1367(c)(3) (“[D]istrict courts may decline to

exercise supplemental jurisdiction over a claim” in situations when “the district court has

dismissed all claims over which it has original jurisdiction.”). Accordingly, that state-law claim

will be dismissed without prejudice.

                                                IV.

        For the foregoing reasons, IT IS ORDERED that the motions for summary judgment by

the SHP Defendants (DN 67) and by the County Defendants (DN 68) are GRANTED.

        The Court having determined that Defendants are entitled to summary judgment, IT IS

ORDERED that Plaintiff’s motion for partial summary judgment (DN 56) is DENIED.

        The Court will enter a separate Judgment dismissing the case.

Date:    March 29, 2019




cc:     Plaintiff, pro se
        Counsel of record
4416.010




                                                 19
